354 F.2d 662
Joseph PETER, Jr., Appellant,v.UNITED STATES of America, Appellee.
No. 20432.
United States Court of Appeals Ninth Circuit.
January 5, 1966.

Appeal from the United States District Court for the Eastern District of Washington; Fred Kunzel, Judge.
James J. Gillespie, Spokane, Wash., for appellant.
Frank R. Freeman, U. S. Atty., C. D. Fransen, Asst. U. S. Atty., Spokane, Wash., for appellee.
Before BARNES, KOELSCH and BROWNING, Circuit Judges.
PER CURIAM:


1
On consideration of the appeal, we find a strictly factual issue was determined in the District Court adverse to appellant. Under well-known rules governing our examination of evidence on an appeal, the evidence supports the trial court's determination, and we affirm.